Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 6 has been canceled.  Claims 1-5 and 7-20 are pending.

Claim Interpretation
	The collapsible engagement mechanism is broadly interpreted such that every panel is connected and hinged to every other panel.  Although there are direct panel attachments by a hinge which attaches the two adjacent edges of two adjacent panels (direct connection), the interpretation of a connection doesn’t require such connected panels to be adjacent or connected by only one hinge, and includes connections which span one or more panels or include more than one hinge (indirect connection).
	In every instance that applicant uses the term “mechanism,” 112(f) is not invoked because the term is not stated in the “means for …” format.  The term “mechanism” is not considered to be equivalent to “means.”  The “for” is not present.  Many times there are two functions present, “collapsing” and “engaging.”  Many times the mechanism is further limited to a hinge or other mechanism for attachment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 repeats verbatim the limitation of line 3 of claim 1 from which it depends.  Therefore, claim 9 fails to add a further limitation of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




1-5, 7-10, 16 and 17 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Van Bree (US 2019/0256253).
The effective filing date (EFD) of Van Bree is the PCT filing date of 30 June 2017 or the priority date of German application DE 20 2016 103 823.5 of 14 July 2016.  These dates are prior to applicant’s domestic priority date (EFD) of 7 September 2018.
Van Bree discloses a collapsible engagement mechanism, comprising: a front panel (left side panel of panel 5); a base panel (see paragraph [46, 47]) connected (connected either directly or indirectly as all panels are hingedly connected to every other panel) to the front panel; a first side panel (6’) connected to the front panel via a first hinge (direct connection); a second side panel (6) connected to the front panel via a second hinge (direct connection); and a collapsible portion (left and right side panels 5’ and hinge 4) connected (direct connection) to at least one of the first side panel and the second side panel, wherein: the collapsible portion is collapsible about a third hinge 4 such that the collapsible engagement mechanism is configured to be in a collapsed position; and the first side panel, the second side panel, and the collapsible portion are configured to rotate relative to the front panel and the base panel such that the collapsible portion moves from the collapsed position to an over-center orientation (expanded or engaged position) and the collapsible engagement mechanism moves from the collapsed position to an engaged position.

    PNG
    media_image1.png
    600
    914
    media_image1.png
    Greyscale


Re claim 2, the engaged position can include the lid 2 being closed and the straps 7 engaged such that the walls 5 and 5’ are held in the engaged position to prevent the collapsing of the collapsible portion and the collapsible engagement mechanism.
Re claim 5, the collapsible engagement mechanism (CEM) including a locking mechanism (lid and straps 7 engaged) configured to lock the first collapsible panel and the second collapsible panel when the collapsible portion is in the over-center orientation (engaged position).
Re claims 7, 8, 10 and 16, straps with hoop and loop fastening means on one first panel and hook and loop fastening means on second panel are an engagement mechanism [that is, a mechanism capable engagement with an engagement structure (hook and loop fastening means) when the CEM is in an engaged position such that the CEM is unable to move relative to the engagement structure].  See applicant’s definition paragraph [21], lines 2-7.
.

Allowable Subject Matter
Claims 11-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Bree.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733